Citation Nr: 0844789	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  01-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1951.   

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded this case in June 2004 and later denied 
the issue of service connection for COPD in March 2005.  The 
veteran appealed that decision and this case was remanded to 
the Board by the United States Court of Appeals for Veterans 
Claims (Court) for readjudication.  

The case was again remanded by the Board in February 2008 for 
further development and is now ready for disposition.


FINDING OF FACT

Service treatment records are negative for complaints of, 
treatment for, or diagnosis of a chronic respiratory 
disorder; a respiratory disorder was first identified many 
years after the veteran's separation from service; and the 
most probative evidence of record does not establish a nexus 
between military service and the veteran's respiratory 
disorder.


CONCLUSION OF LAW

A respiratory disorder, claimed as COPD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran seeks service connection for COPD.  He 
contends that he was diagnosed with pneumonia in service in 
1950, and believes that this was the first manifestation of 
the condition.  He has been diagnosed with emphysema, COPD, 
chronic bronchitis, and other respiratory conditions.  

However, service medical records are silent for diagnosis or 
treatment for COPD, pneumonia, or any chronic respiratory 
disorder.  In an August 1951 Medical Board proceedings 
report, it was determined that he suffered from chronic 
psychogenic reactions affecting multiple systems manifested 
by headaches, backaches, chest pain, and bilateral ankle 
pain.  Separation from service was recommended.  

Significantly, his August 1951 report of medical examination 
indicated that his lungs and chest were within normal limits 
at the time of separation from service.  Therefore, the 
evidence does not show a chronic respiratory disorder at the 
time of discharge.

In an April 1952 rating decision, the RO denied service 
connection for chest pain, back pain, and sinusitis, noting 
that the evidence showed these complaints were part of his 
psychogenic reaction disorder which had preexisted service 
and was not therein aggravated.  He did not file a claim for 
a respiratory disorder.

In September 1996, the veteran attempted to reopen his claim 
for service connection for a psychogenic reaction disorder 
affecting multiple systems.  In support of his claim, he 
submitted several medical statements including a November 
1996 letter from a private physician that the veteran was 
under his care for COPD, chronic bronchitis, and hemopytosis; 
and a December 1996 letter from a second physician noting 
that the veteran believed his psychogenic reaction was 
related to a lung disorder he had had for many years.  He 
noted that a recent pulmonary consult revealed fibrotic 
changes in the apex of the right lung, although the etiology 
was unknown.

In January 2000, the veteran submitted his current claim for 
service connection for a lung disorder which he noted was 
"not about psychogenic problems."  In an October 2000 rating 
decision, the RO denied the claim for an unspecified lung 
disorder.  In making that determination, the RO noted the 
evidence failed to establish any relationship between his 
present lung condition and any disease or injury in service.

In an October 2000 letter, another private physician, noted 
that the veteran was first seen by him 10 days before for 
chronic pulmonary problems.  The physician elaborated that 
according to the history provided, the veteran was probably 
diagnosed with either pulmonary fibrosis or COPD changes.  

The veteran brought some pulmonary function studies with him 
and related his problem to an episode when he was in service 
and developed pneumonia that was not community acquired and 
probably viral or of atypical pneumonia etiology.  He stated 
that since this episode of pneumonia his lungs had become 
progressively worse.  He had not smoked for 30 years but 
stated that his pulmonary condition definitely deteriorated.  

The private physician noted the veteran definitely exhibited 
decreased breath sounds on both sides and dry rales at both 
bases.  He was very symptomatic. The physician opined that:

[b]ased on his history and physical 
findings at this time and with the 
absence of any documented history, it 
seems that this pulmonary condition did 
start with pneumonia or the pulmonary 
infection-inflammatory-disease that he 
suffered in the military. 

In a December 2000 rating decision, the RO denied the 
veteran's claim for service connection for COPD.  In making 
that determination, the RO emphasized that there was no 
evidence of any chronic lung or respiratory disorder in 
service.  In addition, a chest X-ray in 1951 revealed no 
abnormalities.  The RO noted that the October 2000 medical 
opinion was based upon the unsubstantiated history provided 
by the veteran.  The RO concluded that while he currently had 
COPD, the disorder did not exist during service.  The Board 
denied the claim in a March 2005 decision.

In a May 2007 memorandum decision, the Court vacated and 
remanded the Board's March 2005 decision on the basis that 
the Board erroneously dismissed the veteran's assertions as 
not competent, and then used that conclusion to determine 
that the October 2000 medical opinion had no probative value.  
In accordance with the Court's remand, the Board reconsidered 
the appeal and remanded it to obtain a VA examination to 
determine the etiology of the veteran's lung disorder in 
February 2008.  

In accordance with the Board's remand instructions, the 
veteran was afforded a VA respiratory examination in April 
2008, in which he was diagnosed with emphysema.  After 
reviewing the claims file and examining the veteran, the 
examiner opined that his emphysema was less likely as not 
caused by or the result of his military service.  

The examiner elaborated that the service treatment records 
were silent for a diagnosis of emphysema, and there was no 
objective evidence that a chronic pulmonary condition 
developed while the veteran was on active duty.  Furthermore, 
in an August 1951 chest X-ray taken prior to separation from 
service, there were no pertinent findings.  As such, the 
examiner concluded that the veteran's emphysema was most 
likely caused by his prior tobacco use.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

In assigning high probative value to the April 2008 VA 
respiratory examination report, the Board notes that the 
examiner had the claims file for review, specifically 
discussed the findings in the claims file, obtained a 
reported history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
he misstated any relevant fact.  

Furthermore, the VA examiner's opinion is factually accurate, 
supported by the medical evidence of record, fully 
articulated, and exhibits sound reasoning for the conclusion.  
Therefore, the Board finds the VA examiner's opinions to be 
of great probative value.

The October 2000 private medical opinion, on the other hand, 
is founded upon the assumption that the veteran suffered from 
"pneumonia" or a "pulmonary infection-inflammatory-
disease" in the service.  As mentioned above, this is not 
supported by the objective medical documentation of record.  
As such, although the October 2000 opinion is fully 
articulated and possesses sound reasoning, the Board finds 
that it is not factually accurate.  

Accordingly, the Board finds that the findings and opinions 
from the April 2008 VA respiratory examination report have 
the most significant probative value concerning the issues of 
current disability and nexus to service and must be afforded 
great weight when compared to the October 2000 private 
opinion.  

In addition, the Board has considered the veteran's written 
statements as well as the evidence he submitted alleging a 
connection between his current respiratory condition and 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu, 
2 Vet. App. at 494.

The veteran's personal statements or opinions that his COPD 
is related to service, without evidence showing that he has 
medical training or expertise, is not competent evidence 
required to grant the benefits on appeal.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.   Such notice was provided in 
a December 2001 letter, and the claim has since been 
readjudicated by the RO in several supplemental statements of 
the case.

With respect to the Dingess requirements, in March 2008, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, the 
veteran submitted additional medical records, opinion letters 
from private physicians, and several written statement in 
support of his claim.  Next, a specific VA medical opinion 
pertinent to the issue on appeal was obtained in April 2008.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a respiratory disorder, claimed as 
COPD, is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


